Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 1 dated as of February 13, 2009 (this “Amendment”) to the
Receivables Purchase Agreement dated as of June 6, 2002 (as amended or modified
and in effect from time to time, the “Agreement”), by and among  TRIMAS
CORPORATION, a Delaware corporation (“TriMas”), COMPAC CORPORATION, DEW
TECHNOLOGIES, INC., HI-VOL PRODUCTS LLC, KEO CUTTERS, INC., and RICHARDS
MICRO-TOOL, INC., as exiting sellers, (each, individually, an “Exiting Seller”
and collectively, the “Exiting Sellers”), ARROW ENGINE COMPANY, CEQUENT
PERFORMANCE PRODUCTS, INC., LAMONS GASKET COMPANY, MONOGRAM AEROSPACE FASTENERS,
INC., NORRIS CYLINDER COMPANY, RIEKE CORPORATION, and RIEKE LEASING CO.,
INCORPORATED, as remaining sellers, (each, individually, a “Remaining Seller”
and collectively, the “Remaining Sellers”, together with the Exiting Sellers,
the “Sellers”), and TSPC, INC., a Nevada corporation, as purchaser (in such
capacity, the “Purchaser”).

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used but not otherwise defined
herein will have the meanings set forth in the Agreement.

 

SECTION 2.        Amendments to the Agreement.

 


(A)           SECTION 2.01(D) OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

(d)  It is the express intent of the Sellers (including TriMas) and the
Purchaser that the conveyance of the Receivables by the Sellers to the Purchaser
pursuant to this Agreement be construed as a sale of such Receivables by the
Sellers to the Purchaser.  Further, it is not the intention of the Sellers and
the Purchaser that such conveyance be deemed a grant of a security interest in
the Receivables by the Sellers to the Purchaser to secure a debt or other
obligation of the Sellers.  Except under the limited circumstances described in
Sections 5.01(q), 6.01 and 6.02 hereof, the Sellers shall have no right or
obligation hereunder to repurchase or otherwise reacquire any such Receivables. 
Except as otherwise provided in Sections 5.01(q), 6.01 and 6.02 hereof, each
sale of Receivables by the Sellers hereunder is made without recourse of any
kind.  However, in the event that, notwithstanding the intent of the parties,
the Receivables are construed to constitute property of the Sellers, then
(i) this Agreement shall be deemed to be, and hereby is declared to be, a
security agreement within the meaning of the Relevant UCC; and (ii) the
conveyances by each of the Sellers provided for in this Agreement shall be
deemed to be, and each of the Sellers hereby grants to the Purchaser, a security

 

--------------------------------------------------------------------------------


 

interest in, to and under all of such Seller’s right, title and interest in, to
and under the Receivables outstanding on the Initial Incremental Transfer Date
and thereafter owned by such Seller, together with all Related Security and
Collections with respect thereto and all Proceeds of the foregoing, whether now
owned or hereafter acquired and wherever located, to secure the rights of the
Purchaser set forth in this Agreement or as may be determined in connection
therewith by applicable law.  Further, in the event that, notwithstanding the
intent of the parties, the Receivables are construed to constitute property of
the Sellers, the Seller and the Purchaser represent and warrants as to itself
that each remittance of Collections by the Seller to the Purchaser hereunder
will have been (i) in payment of a debt incurred by the Seller in the ordinary
course of business or financial affairs of the Seller and the Purchaser and
(ii) made in the ordinary course of business or financial affairs of the Seller
and Purchaser.  The Sellers and the Purchaser shall, to the extent consistent
with this Agreement, take such actions as may be necessary to ensure that, if
this Agreement were deemed to create a security interest in the Receivables,
such security interest would be deemed to be a perfected security interest in
favor of the Purchaser under applicable law and will be maintained as such
throughout the term of this Agreement.

 


(B)           SECTION 9.13 OF THE AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO
READ AS FOLLOWS:


 

Addition of Sellers.  Subject to the terms and conditions hereof, from time to
time one or more wholly-owned direct or indirect Subsidiaries of TriMas may
become additional Seller parties hereto.  If any such Subsidiary wishes to
become an additional Seller, TriMas shall submit a request to such effect in
writing to the Purchaser, the Administrative Agent and the Funding Agents.  The
Administrative Agent and the Funding Agents may, in their sole discretion,
withhold their consent to such Subsidiary becoming an additional Seller.  If
TriMas, the Purchaser, the Administrative Agent, and each Funding Agent shall
have agreed to any such request, such wholly-owned Subsidiary shall become an
additional Seller party hereto on the related Seller Addition Date upon
satisfaction of the conditions set forth in Section 7.02.

 


(C)           SCHEDULE I OF THE AGREEMENT IS HEREBY DELETED AND REPLACED IN ITS
ENTIRETY WITH ANNEX I HERETO.


 

SECTION 3.  Termination of Sellers.  (a) The parties hereto agree that each of
the Exiting Sellers shall cease to be a Seller as of the Effective Date (as
defined below), and each of the Exiting Sellers shall be released as parties to
the Agreement.  Subject to the terms and provisions of Section 8.03 of the
Agreement and of the Receivable Transfer Agreement, on the Effective Date each
Exiting Seller shall cease selling, and the Purchaser shall cease buying,
Receivables and Related Security from such Exiting Seller and a Purchase
Termination Date shall be deemed to have occurred, but only with respect to such
Exiting Sellers and the Exiting

 

2

--------------------------------------------------------------------------------


 

Seller shall have no further obligation under any Transaction Document, other
than pursuant to Sections 5.01(q), 6.01 and 6.02 of the Agreement, with respect
to Receivables previously sold by it to the Purchaser.

 

(b) The parties hereto, hereby agree that (i) the Agreement shall remain in full
force and effect in all respects except as described in clause (a) above and
(ii) the release described in clause (a) above shall not release any Seller
(other than the Exiting Sellers) from any of its obligations under the
Agreement.

 

SECTION 4.  Representations and Warranties.  Each Seller represents and warrants
to the Purchaser that the representations and warranties of such Seller set
forth in the Agreement are true and correct in all material respects, in each
case on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material respect
as of such earlier date).

 

SECTION 5.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Amendment may be executed in counterparts, each
of which will be an original, but all of which together will constitute a single
agreement.

 

SECTION 7.  Agreement in Full Force and Effect.  Except as expressly amended
hereby, the Agreement will continue in full force and effect in accordance with
the provisions thereof as in existence on the date hereof.  After the date of
the effectiveness hereof, any reference to the Agreement will mean the Agreement
as amended by this Amendment.

 

SECTION 8.  Conditions to Effectiveness.  This Amendment shall be effective on
the date on which each of the following conditions shall have been satisfied
(the “Effective Date”):

 


(A)           THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY THE
PARTIES HERETO;


 


(B)           THE THIRD AMENDED AND RESTATED FEE LETTER, DATED AS OF THE DATE
HEREOF (THE “FEE LETTER”), AMONG THE TRANSFEROR, THE ADMINISTRATIVE AGENT AND
PARK AVENUE RECEIVABLES COMPANY, LLC, SHALL HAVE BEEN DULY EXECUTED BY EACH
PERSON THAT IS TO BE A PARTY THERETO AND SHALL BE IN FULL FORCE AND EFFECT; AND


 


(C)           THE PURCHASER SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS,
INSTRUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ANY FUNDING AGENT
SHALL REASONABLY REQUEST.


 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

TRIMAS CORPORATION

 

 

 

 

 

By:

/s/ Joshua H. Sherbin

 

 

Name: Joshua H. Sherbin

 

 

Title: Vice President & Secretary

 

 

 

As Sellers:

 

 

 

Arrow Engine Company

 

Cequent Performance Products, Inc.

 

Compac Corporation

 

Dew Technologies, Inc.

 

Hi-Vol Products LLC

 

Keo Cutters, Inc.

 

Lamons Gasket Company

 

Monogram Aerospace Fasteners, Inc.

 

Norris Cylinder Company

 

Richards Micro-Tool, Inc.

 

Rieke Corporation

 

Rieke Leasing Co., Incorporated

 

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Zalupski

 

 

Name: Robert J. Zalupski

 

 

Title: Vice President & Treasurer

 

 

 

As Purchaser:

 

 

 

TSPC, INC.

 

 

 

 

 

 

 

By:

 /s/ A. Mark Zeffiro

 

 

Name: A. Mark Zeffiro

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed as

 

of the date first above written:

 

 

 

 

 

JPMORGAN CHASE BANK, as Administrative Agent

 

for the benefit of the CP Conduit Purchasers,

 

the Funding Agents and the Committed Purchasers

 

 

 

 

 

By:

/s/ John M. Kuhns

 

 

Name: John M. Kuhns

 

 

Title: Executive Director

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

[See attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO
RECEIVABLES PURCHASE AGREEMENT

 

Location of Each Seller’s Chief Executive Office

 

Corporate Name

 

Address of Chief Executive Office

 

County

 

 

 

 

 

Arrow Engine Company

 

2301 E. Independence, Tulsa, OK 74110

 

Tulsa

 

 

 

 

 

Cequent Performance Products, Inc.

 

47774 Anchor Court West, Plymouth, MI 48170

 

Wayne

 

 

 

 

 

Lamons Gasket Company

 

7300 Airport Boulevard, Houston, TX 77061

 

Fort Bend

 

 

 

 

 

Monogram Aerospace Fasteners, Inc.

 

3423 S. Garfield Ave., City of Commerce, CA 90040

 

Los Angeles

 

 

 

 

 

Norris Cylinder Company

 

1535 FM 1845 S., P.O. Box 7486, Longview, TX 75603

 

Gregg

 

 

 

 

 

Rieke Corporation

 

500 W. Seventh St., Auburn, IN 46706

 

De Kalb

 

 

 

 

 

Rieke Leasing Co., Incorporated

 

500 W. Seventh St., Auburn, IN 46706

 

De Kalb

 

--------------------------------------------------------------------------------